Citation Nr: 9928292	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-39 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of an overpayment of Department of 
Veterans Affairs (VA) compensation in the amount of 
$1,840.27.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years.  His 
final period of active service was from April 1982 to 
November 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied the veteran's claim seeking entitlement to waiver of 
recovery of an overpayment of disability compensation 
benefits.  In that determination, the Committee held, 
essentially, that recovery of an overpayment assessed against 
the veteran, calculated in the amount of $1,840.27, would not 
violate the standard of equity and good conscience.  


FINDINGS OF FACT

1.  The veteran has been overpaid disability benefits in the 
amount of $1,840.27.  

2.  The failure of the Government to insist upon its rights 
to repayment of the assessed overpayment would result in 
unjust enrichment to the veteran, inasmuch as he accepted 
benefits to which he was not entitled.  

3.  The appellant's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the indebtedness without resulting in 
excessive financial difficulty, and the collection of that 
indebtedness would not be inequitable.  




CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$1,840.27 would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) Fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302 (West 1991).  The 
Board's review of the record in this case reflects that the 
Committee determined, in May 1992 and concurred in April 
1994, that the appellant's actions did not represent the 
intentional behavior to obtain government benefits to which 
he was not entitled which is necessary for a finding of 
fraud, misrepresentation, or bad faith.  The Board concurs 
with that preliminary finding.  Therefore, the issue now is 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  The following 
is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the 


Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

Factual Background

A review of the record demonstrates that the veteran was 
awarded 10 percent compensation benefits upon rating decision 
in May 1976, effective March 1976.  

In October 1984, VA Form 21-8951 was received reflecting that 
the veteran was on active military service.  

In November 1984, the veteran was requested to furnish the 
effective date of his reentrance to active duty.  The claims 
folder does not contain evidence that the veteran replied to 
this request.  The record reflects that his disability 
benefits were stopped as of October 1, 1984, but this 
resulted in the creation of an overpayment of $128.00 for the 
period from October 1, 1984, through November 30, 1984.  This 
amount was paid in 1986 by the veteran as evidenced by a copy 
of a receipt in the claims folder and by Internal Revenue 
Service (IRS) documents.  

The veteran submitted an application for reinstatement of 
disability compensation benefits in November 1989.  

Records in the claims file verify that the veteran served on 
active duty from April 5, 1982, through April 30, 1989.  

In November 1990, the veteran was notified that an 
overpayment would be created for the period from April 5, 
1982, through September 30, 1984.  

On December 3, 1990, this overpayment was determined to be in 
the amount of $1,840.27.  

In February 1991, the veteran requested a waiver of 
indebtedness.  

In a February 1991 Financial Status Report, the veteran 
showed a monthly gross salary of $2,200 and rental income of 
$600 per month.  After deductions for taxes and retirement, 
he showed a total net monthly income of $1,594 and expenses 
of $1,715.18 per month, including monthly expenses of $100 
for food, $183 for insurance, a $200 payment on a credit 
card, and $1,232.18 for monthly payments on installment 
contracts and other debts, leaving a negative balance of 
$121.18.  He also reported having $10,000 in the bank, a car 
worth $12,000, stocks valued at $1,800, and two aircraft 
worth over $30,000 each.  

At a personal hearing in July 1991, the veteran testified in 
support of his claim.  He stated that he informed the VA that 
he had reentered active duty.  He filled out the forms he was 
told to but still received some disability checks through no 
fault of his own.  Some he returned, but others he cashed, as 
instructed by a VA clerk.  At some point, the checks stopped.  

In a May 1992 decision, the Committee found the veteran to be 
at fault in the creation of the debt.  This was true even 
though he had tried to inform the RO to have his benefits 
stopped while he was on active duty.  It was reported that he 
knew or should have known that he was not entitled to 
compensation benefits while receiving active duty pay.  

In May 1992, the veteran submitted a Notice of Disagreement 
with the Committee's decision, indicating that hardship would 
result from collection of the amount owed.  

At another personal hearing in February 1994, it was again 
reported that the veteran made attempts to inform VA that he 
was on active duty.  In effect, his testimony on this issue 
purports to show that he was not at fault in the creation of 
the debt.  

An audit of the amount in question was furnished to the 
veteran in February 1994.  In a February 1994 Report of 
Contact (VA Form 119) it was noted that the veteran had been 
issued an audit and sent a financial status report to 
complete and return since he mentioned financial hardship.  

In April 1994, the Committee concurred with its previous 
decision of May 1992.  

Analysis

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

The Committee has determined that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302 (West 
1991).  The Board concurs, however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1965 (1998).  

Based on the evidence of record, the Board finds that the 
overpayment was created when the veteran received 
compensation benefits while he was on active duty.  As the 
veteran informed the RO about his active status, but still 
received the compensation checks, he believes that he was not 
at fault in the creation of the overpayment as VA did not 
promptly adjust his benefits.  

The Court has held that persons dealing with the Government 
are charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the "[r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 360, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947)).  In this case, the veteran's statements and 
testimony reflect that he knew that he was not entitled to 
the compensation benefits.  While he encountered trouble in 
discontinuing his disability payments, he knew that he was 
not entitled to keep those amounts wrongfully issued, but he 
kept some payments.   He reports that he was advised by a VA 
employee to retain the payments until he was presented with 
an itemized statement of the exact amount the overpayment and 
the period of time covered.  The Board finds that the central 
fact about these circumstances is that the veteran recognized 
that he was not entitled to the benefit payments.  While the 
Board accepts his explanation of his actions, from the 
standpoint of the criteria controlling the waiver of 
overpayments, the fact that he knew he was not entitled to 
the benefit payments, but retained them anyway, supports the 
conclusion that he is partially at fault in causing the 
overpayment.  Likewise, as he acknowledges he realized he was 
not entitled to the benefit payments, it is clear that the 
creation of the debt can not be described as solely due to VA 
administrative error.

The Board has also noted the veteran's report that he 
returned some of the disability payment checks during the 
time frame in question. He acknowledges that he does not have 
records of which checks he returned and, due to the passage 
of time, can not specifically recall the dates.  While the 
Board does not doubt that this is how the veteran now recalls 
these events, the record does not support his recollection 
and the RO has provided an accounting that does not show 
return of disability payments, or reimbursement, beyond the 
$128 payment noted above.    

In addition, the Board finds that no undue hardship would 
result from collection of overpayment.  The record shows that 
while the veteran reports a negative cash flow of slightly 
over $120 each month, he has over $10,000 saved in the bank 
and additional stocks and bonds worth approximately $1,800.  
Further, to the degree his negative cash flow results in part 
from installment debts, the Board must point out that private 
debts are not entitled to priority over public debts.   

Likewise, the Board concludes that recoupment of the 
overpayment would not defeat the purpose for which the 
benefits were granted.  The purposes of providing for 
disability benefits are not defeated by repayment of this 
overpayment.  The veteran was receiving pay for his active 
service duties and the program is structured so that he does 
not also receive disability compensation while on active 
service.  Finally, there is no persuasive evidence that 
reliance on the overpaid benefits resulted in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

Considering the degree of fault in this case, the Board is 
not persuaded that recovery of the overpayment at issue would 
be unfair, unconscionable, or unjust.  This is particularly 
so since the appellant accepted VA disability benefits 
knowing that he was no longer eligible to receive them.  
Furthermore, the evidence of record discloses no other 
element of the standard of "Equity and Good Conscience" 
which would persuade the Board that the Government should 
waive its rights to the repayment of the assessed 
overpayment.  The Board thus determines that the 
preponderance of the evidence is against a waiver of recovery 
of the VA disability indebtedness of $1,840.27, leaving no 
reasonable doubt to be resolved in the appellant's favor.  
38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

Waiver of overpayment of disability benefits is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

